Silverman, J.,
concurs in a memorandum as follows: This proceeding has been dismissed because the notice of petition was served by certified mail rather than "in the same manner as a summons in an action.” (CPLR 403, subd [c].) Respondent, Commissioner of the New York City Department of Rent and Housing Maintenance, was within his legal rights in raising this point. It does seem inappropriate for a public agency to raise this technical point when the agency has actually received the process and actually transmitted it to its attorney in time to respond.